 



EXHIBIT 10.1

EMPLOYMENT AND NON-COMPETITION AGREEMENT

     THIS EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”) is made
effective as of June 20, 2005, between HOME INTERIORS & GIFTS, INC., a Texas
corporation (together with its successors and assigns, the “Company”), and KEITH
S. KRZEMINSKI (the “Executive”).

     WHEREAS, the Company’s desires to employ the Executive and the Executive
desires to be employed by the Company on the terms and conditions set forth
herein;

     NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

     1. Employment Period. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in accordance with the terms and
conditions of this Agreement, for the period commencing as of the date of this
Agreement and continuing until December 31, 2006 (the “Employment Period”);
provided, however, that such Employment Period (i) shall be extended for
successive terms of one (1) year unless either party advises the other in
writing, at least one hundred twenty (120) days prior to the end of the initial
term, or any annual extension thereof, that it will not agree to extend this
Agreement, and (ii) may be terminated in accordance with Section 3 and
Section 4, below.

     2. Terms of Employment.

     (a) Position and Duties.

     (i) During the Employment Period, the Executive shall have the title of
Senior Vice President of Finance and Chief Financial Officer of the Company and
shall report to the Chief Executive Officer of the Company. The Executive shall
have such powers and duties as may from time to time be assigned or delegated to
him by appropriate officers of the Company, or, in the absence of such
assignment or delegation, shall have such powers and duties as are normally
associated with and inherent in such position.

     (ii) During the Employment Period, excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
such time as shall be necessary (which shall not be less than forty (40) hours
during a regular work week), up to and including substantially all of his
business time, to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to the Executive hereunder,
to use the Executive’s reasonable best efforts to perform faithfully,
effectively and efficiently such responsibilities. The Executive will use his
reasonable best efforts to promote the success of the Company’s business, and
will cooperate fully with the Board of Directors and executive management of the
Company. Notwithstanding the foregoing, nothing herein prohibits Executive from
serving on corporate, civic or charitable board or committee, or from delivering
lectures and fulfilling speaking engagements, or managing personal investments;
provided

EMPLOYMENT AND NON-COMPETITION AGREEMENT - Page 1

 



--------------------------------------------------------------------------------



 



that such activities do not significantly interfere with Executive’s obligations
hereunder.

     (b) Compensation.

     (i) Base Salary. During the Employment Period, the Executive shall receive,
at such intervals and in accordance with such Company policies as may be in
effect from time to time, an annual salary (pro rata for any partial year) equal
to Three Hundred Twenty Five Thousand and No/100 Dollars ($325,000.00), payable
in equal installments in accordance with the Company’s normal practices, but no
less often than monthly (the “Annual Base Salary”), which Annual Base Salary
shall be subject to increase, as determined in the sole discretion of the Board
of Directors of the Company.

     (ii) Key Employee Annual Bonus. The Executive shall be eligible to
participate in the Company’s Key Employee Bonus Plan applicable to senior
executives of the Company (the “Annual Bonus”) on a pro rata basis for the
fiscal year of the Company ending December 31, 2005 and thereafter during the
term of this Agreement, as may be extended from year to year, as approved by the
Board of Directors of the Company in good faith, and subject to such other
criteria as may be recommended by management and established by the Board of
Directors of the Company from time to time. The Annual Bonus (or pro rata
portion thereof) shall be in an amount up to fifty percent (50%) of Executive’s
Annual Base Salary, paid in cash promptly following delivery to the Board of
Directors of the Company of audited financial statements of the Company for the
fiscal year for which the Annual Bonus (or pro rated portion) is earned or
awarded, unless electively deferred by the Executive pursuant to any deferral
programs or arrangements that the Company may make available to the Executive.
For the fiscal year of the Company ending December 31, 2005 only, the Executive
shall receive a minimum Annual Bonus of $50,000.00 in order to offset any
bonuses sacrificed by the Executive to become an employee of the Company.

     (iii) Discretionary Annual Bonus. At the end of each fiscal year of the
Company beginning December 31, 2005 and thereafter during the term of this
Agreement, as may be extended from year to year, the Executive will be eligible
to receive an additional discretionary bonus (pro rata for any partial year) of
up to thirty percent (30%) of Executive’s Annual Base Salary (the “Discretionary
Bonus”). The amount of the Discretionary Bonus, if any, shall be determined by
the Company’s Chief Executive Officer in such person’s sole and absolute
discretion and shall be based upon the achievement by the Executive of certain
objective and/or subjective goals to be established by the Executive and the
Company’s Chief Executive Officer. For the fiscal year of the Company ending
December 31, 2005 only, when determining the amount, if any, of the
Discretionary Bonus, such Discretionary Bonus shall be based upon the
Executive’s Annual Base Salary, as if he were an employee of the Company as of
January 1, 2005.

     (c) Incentive, Savings and Retirement Plans. During the term of the
Executive’s employment, the Executive shall be entitled to participate in all
incentive,

EMPLOYMENT AND NON-COMPETITION AGREEMENT - Page 2

 



--------------------------------------------------------------------------------



 



savings, and retirement plans, practices, policies and programs applicable
generally to management-level employees of the Company (“Investment Plans”) as
determined by and at the discretion of the Board of Directors of the Company.

     (d) Welfare Benefit Plans. During the term of the Executive’s employment,
the Executive and/or the Executive’s family, as the case may be, shall be
eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs (“Welfare Plans”) provided by
the Company (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent offered and applicable generally to
other management-level employees of the Company and to the extent the Executive
is eligible under the terms of the Welfare Plans. In addition, during the term
of Executive’s employment, the Company shall (A) pay all medical, dental and
vision insurance costs for the Executive and the Executive’s family, including
all premiums and co-payments, and (B) increase the Executive’s and family
members’ annual maximum dental covered expenses from $1,000 to $5,000. Until
such time as the Executive is eligible to participate in the Welfare Plans, the
Company shall reimburse the Executive for all of his out of pocket costs related
to any COBRA coverage maintained for the Executive and the Executive’s family.

     (e) Expenses. During the term of the Executive’s employment, the Executive
shall be entitled to receive prompt reimbursement for all reasonable employment
expenses incurred by the Executive at the request of, or on behalf of, the
Company and in performance of the Executive’s duties under this Agreement, and
in accordance with the policies, practices and procedures of the Company. The
Executive must file expense reports with respect to such expenses in accordance
with the Company’s normal policies.

     (f) Vacation and Holidays. During the term of the Executive’s employment,
the Executive shall be entitled to paid vacation of four (4) weeks per year and
paid holidays in accordance with the plans, policies, programs and practices of
the Company for its employees. Such vacation shall be taken at such time or
times reasonably acceptable to the Company.

     (g) Automobile. During the term of the Executive’s employment, the Company
shall lease a vehicle for the Executive with such monthly lease, fuel,
maintenance and insurance costs as are reasonable and customary for other
similarly situated executives of the Company. Upon termination of the
Executive’s employment for any reason, the Executive shall be entitled to
purchase such vehicle at the then-current trade-in value as determined by the
National Auto Research Black Book published by Hearst Holdings.

     (h) Physical Exam. During the term of the Executive’s employment, the
Company shall reimburse the Executive for all costs associated with Executive’s
physical exam at the Cooper Clinic or a similar facility; provided, that the
Executive shall only be reimbursed for the costs of one such exam during each
calendar year.

     (i) Supplemental Insurance. The Company shall procure supplemental life,
accidental death and dismemberment insurance in the amount of $1,000,000.00 for
the Executive; provided, however, that the Company shall only pay annual
premiums on such policies for so long as the Executive is employed by the
Company.

EMPLOYMENT AND NON-COMPETITION AGREEMENT - Page 3

 



--------------------------------------------------------------------------------



 



     3. Termination of Employment.

     (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), the Company shall give to the
Executive no less than thirty (30) days written notice in accordance with
Section 11(b) hereof of its intention to terminate the Executive’s employment
based upon Disability. In such event, the Executive’s employment with the
Company shall terminate effective on the later of 30 days from the date
specified in such notice or the date that Executive’s disability benefits begin
(the “Disability Effective Date”). For purposes of this Agreement, “Disability”
shall mean the Executive’s inability to perform his duties and obligations
hereunder for a period of one hundred twenty (120) consecutive days or any one
hundred twenty (120) days in any twelve (12) month period due to mental or
physical incapacity as determined by a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal representative
(such agreement as to acceptability not to be withheld unreasonably).

     (b) Termination by the Company. The Company may terminate the Executive’s
employment during the Employment Period with or without Cause. If termination by
the Company is without Cause, the Company shall give Executive ten (10) days
prior written notice of the Company’s intent to do so. For purposes of this
Agreement, “Cause” means: (i) the Executive’s material breach of this Agreement
or any other document, agreement or contract to which the Executive and the
Company are a party, which constitutes a material nonperformance by the
Executive of his obligations and duties hereunder or thereunder, as reasonably
determined by the Board of Directors of the Company, which is not remedied
within ten (10) business days after receipt of written notice from the Company
in accordance with Section 11(b), specifying such breach; (ii) the Executive’s
failure to adhere to any material written policy of the Company, which is not
remedied within thirty (30) days after receipt of written notice from the
Company specifying such failure; (iii) the Executive’s appropriation (or
attempted appropriation) of a material business opportunity of the Company,
including, without limitation, attempting to secure or securing, any personal
profit in connection with any transaction entered into on behalf of the Company;
(iv) the Executive’s commission of (or attempt to commit) an act of fraud,
illegality, theft or dishonesty toward the Company in the course of employment
with the Company that relates to the Company’s assets, activities, operations or
other employees; (v) the Executive’s conviction of, the indictment for (or its
procedural equivalent), or the entering of a guilty plea or plea of no contest
or deferred adjudication with respect to, a felony, the equivalent thereof, or
any other crime with respect to which imprisonment is a possible punishment;
(vi) the Executive’s absence from his duties without the consent of the
Company’s Board of Directors for more than ten (10) consecutive business days
for reasons other than vacation authorized under this Agreement, illness or
injury; (vii) a material breach by the Executive of Section 6 or Section 9
hereof; or (viii) the failure of the Executive to carry out, or comply with, in
any material respect any directive of the Board of Directors consistent with the
terms of this Agreement, which is not remedied within thirty (30) days after
receipt of written notice from the Company specifying such failure.

EMPLOYMENT AND NON-COMPETITION AGREEMENT - Page 4

 



--------------------------------------------------------------------------------



 



     (c) Voluntary Termination by Executive. Notwithstanding anything in this
Agreement to the contrary, the Executive’s employment may be terminated during
the Employment Period by the Executive for Good Reason or no reason, provided
the Executive gives three (3) months prior written notice to the Company of the
Executive’s intention to do so.

     (d) Termination for Good Reason. The Executive may terminate his employment
at any time for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean (i) any reduction, approved by the Board of Directors without the
Executive’s consent, in the Executive’s title or the Executives’ Base Salary
other than under a circumstance that constitutes Cause; provided, that any such
reduction or alteration in the Executive’s title without the Executive’s consent
during the thirty-day cure period applicable to subparagraph (viii) of Section
3(b) shall not constitute Good Reason; (ii) any alteration, approved by the
Board of Directors without the Executive’s consent, in the Executive’s duties,
which alteration results in duties that are not commensurate with Executive’s
title in businesses of similar size and complexity (it being understood that
alterations in Executive’s duties are contemplated during the term of this
Agreement), other than under a circumstance that constitutes Cause; provided,
that any such alteration in the Executive’s duties without the Executive’s
consent during the thirty-day cure period applicable to subparagraph (viii) of
Section 3(b) shall not constitute Good Reason; and (iii) a change, without the
Executive’s consent, of more than fifty (50) miles in the office or location
where the Executive is based. Notwithstanding the above, the occurrence of any
of the events described above will not constitute Good Reason unless the Company
fails to cure any such event within thirty (30) days after receipt from the
Executive of the Notice of Termination (as defined in Section 3(e)).

     (e) Notice of Termination. Any termination by the Company (for Cause or
otherwise), or by the Executive, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 1l(b).

     (f) Date of Termination. “Date of Termination” means: (i) the date of
receipt of a Notice of Termination, or any later date specified therein, and
(ii) if the Executive’s employment is terminated by reason of death or
Disability, the date of death of the Executive or the Disability Effective Date,
as the case may be.

     4. Obligations of the Company upon Termination.

     (a) Termination by the Company Other Than For Cause. If the Company
terminates the Executive without Cause, other than in connection with death or
Disability, or fails to renew this Agreement beyond the initial term ending
December 31, 2006, or any extension term, or if the Executive terminates this
Agreement for Good Reason, the Company shall pay to the Executive: (i) in a lump
sum in cash within thirty (30) days after the Date of Termination (1) the sum of
the Executive’s applicable Annual Base Salary through the Date of Termination to
the extent not theretofore paid (“Accrued Obligations”), (2) any amount arising
from the Executive’s participation in, or benefits under, any Investment Plans
(“Accrued Investments”), which amounts shall be payable in accordance with the
terms and conditions of such Investment Plans, and (3) severance pay in an
amount equal to twenty-four (24) months of the Executive’s Annual Base

EMPLOYMENT AND NON-COMPETITION AGREEMENT - Page 5

 



--------------------------------------------------------------------------------



 



Salary (“Severance Pay”); and (ii) any earned but unpaid Annual Bonus in respect
of any full fiscal year ended prior to the date the Executive’s employment is
terminated, payable in a lump sum in cash at such time as such Annual Bonus
otherwise would be payable (“Accrued Bonus”), but not a prorated or partial
bonus with respect to the time period between the end of the previous full
fiscal year and the date the Executive’s employment is terminated.

     (b) Termination by the Company for Death or Disability. If the Executive’s
employment is terminated by reason of the Executive’s death or Disability during
the Employment Period, the Company shall pay to his legal representatives:
(i) in a lump sum in cash within thirty (30) days after the Date of Termination
the aggregate Accrued Obligations; (ii) the Accrued Investments, which shall be
payable in accordance with the terms and conditions of the Investment Plans; and
(iii) any Accrued Bonus, which shall be payable at such time as such Annual
Bonus otherwise would be payable. The Company shall have no further payment
obligations to the Executive or his legal representatives under this Agreement.

     (c) Termination by the Company for Cause or by Executive. If the
Executive’s employment shall be terminated by the Company for Cause or
terminated by the Executive, during the Employment Period, the Company shall
have no further payment obligations to the Executive other than for payment of
Accrued Obligations (which shall be paid within thirty (30) days after the Date
of Termination), Accrued Investments (which shall be payable in accordance with
the terms and conditions of the Investment Plans) and Accrued Bonus (which shall
be payable at such time as such Annual Bonus otherwise would be payable).

     (d) Change of Control. If following the occurrence of a Change of Control
(or following the execution of a definitive agreement that, upon consummation,
would result in a Change of Control), if the Company terminates the Executive
other than for Cause, or other than in connection with death or Disability as
covered by Section 4(b) above, or fails to renew this Agreement beyond the
initial term ending December 31, 2006 or any extension term, or if the Executive
terminates his employment for Good Reason, the Company shall: (i) pay to the
Executive all Accrued Benefits in a lump sum in cash within ten (10) days after
the Date of Termination, (ii) pay to the Executive a severance payment equal to
twenty-four (24) months of the Executive’s Annual Base Salary, (iii) pay to the
Executive any Accrued Bonus, payable in a lump sum in cash at such time as such
Annual Bonus otherwise would be payable pursuant to the last sentence of
Section 2(b)(ii), and (iv) for a period of twelve (12) months from the Date of
Termination, pay all medical, dental and vision insurance costs for the
Executive and the Executive’s family, including all premiums and co-payments.

     For purposes of this Section 4(d), the following definitions shall apply:

     “Affiliate” shall mean, as to any Person, a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person;

     “Change of Control” shall mean the first to occur of the following events:
(i) any sale, lease, exchange, or other transfer (in one transaction or series
of related transactions) of all or substantially all of the assets of the
Company to any Person or

EMPLOYMENT AND NON-COMPETITION AGREEMENT - Page 6



--------------------------------------------------------------------------------



 



Group, other than one or more members of the HMC Group, or (ii) the acquisition
by any Person or Group other than one or more members of the HMC Group of the
power, directly or indirectly, to vote or direct the voting of securities having
more than 50% of the ordinary voting power for the election of directors of the
Company;

     “Group” shall have the meaning given such term in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations and
interpretations thereunder;

     “HMC Group” shall mean Hicks, Muse, Tate & Furst Incorporated, its
Affiliates, and their respective employees, officers, partners, and directors
(and members of their respective families and trusts for the primary benefit of
such family members); and

     “Person” shall mean any individual, firm, corporation, partnership, limited
liability company, trust, or other entity.

     (e) Full Settlement; Mitigation. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not the Executive
obtains other employment. The Company shall not be liable to the Executive for
any damages in addition to the amounts payable under Section 4 arising out of
the termination of the Executive’s employment, for any reason, prior to the end
of the Employment Period; provided, however, that the Company shall be entitled
to seek damages from the Executive for any breach of Sections 6, 7, or 9 hereof
or criminal misconduct.

     5. Ownership of Intellectual Property. Any and all inventions, trade
secrets, copyrights, patents or other intellectual property rights relating to
the Business (as defined below) prepared or created by the Executive during the
Employment Period (together with all extension and renewal rights), shall be
owned exclusively by the Company, its successors and assigns, absolutely and
forever, and for all uses and purposes whatsoever and free from the payment of
any royalty or compensation whatsoever to Executive. In the event any such items
may not, by operation of law, be deemed the property of the Company, the
Executive hereby assigns to the Company, for no additional consideration, all
rights, including intellectual property rights, in such items. The Executive
shall execute such documents, and provide such assistance as the Company may
reasonably request to give full effect to the provisions of this Section 5. This
provision shall survive the termination of this Agreement.

     6. Confidential Information.

     (a) The Executive acknowledges that during the Employment Period and as
part of his employment, the Executive will be and has been afforded access to
confidential information of the Company and its Affiliates, as defined herein.
The Executive further acknowledges that for purposes of this Agreement,
“Affiliates” shall be defined as any corporation, partnership, limited liability
company or other entity controlling, controlled by or under common control with
the Company, all of which have trade, business, and financial secrets and other
confidential and proprietary information, including, but not limited to, product
information, designs and formulas, processes, pricing and cost information,
sales and marketing strategies, and identities of suppliers and displayers, and
that such confidential information constitutes valuable, special and

EMPLOYMENT AND NON-COMPETITION AGREEMENT - Page 7

 



--------------------------------------------------------------------------------



 



unique property of the Company and its Affiliates (collectively, the
“Confidential Information”). As defined herein, Confidential Information shall
not include (i) public information or information that is generally known to
other persons or entities; (ii) information that is or becomes available to the
Executive on a non-confidential basis from a source other than the Company and
its Affiliates, provided that such source was not known by Executive to be bound
by a confidentiality agreement with the Company and its Affiliates or to be
otherwise prohibited from transmitting the information to Executive by a
contractual, legal or fiduciary obligation; (iii) information that was within
the Executive’s possession prior to its being furnished to the Executive by or
on behalf of the Company and its Affiliates, including, without limitation,
product and marketing information possessed by Executive prior to employment by
the Company, provided that the source of such information was not known by the
Executive to be bound by a confidentiality agreement with the Company and its
Affiliates or to be otherwise prohibited from transmitting the information to
Executive by a contractual, legal or fiduciary obligation; or (iv) information
required to be disclosed by the Executive pursuant to a subpoena or court order,
or pursuant to a requirement of a governmental agency or law of the United
States of America or a state thereof or any governmental or political
subdivision thereof; provided, however, that the Executive shall take all
reasonable steps, at the cost of the Company, to prohibit disclosure of such
Confidential Information pursuant to subsection (iv) herein.

     (b) The Executive also acknowledges that public disclosure of such
Confidential Information could have an adverse effect on the Company and its
business and that the provisions of this Section 6 are reasonable and necessary
to prevent the improper use or disclosure of Confidential Information.

     (c) In consideration of the compensation and benefits to be paid or
provided to the Executive by the Company under this Agreement, the Executive
covenants that both during and after the Employment Period, the Executive shall
(i) hold Confidential Information in confidence; (ii) not disclose, disseminate,
publish or release (either directly or indirectly) Confidential Information to
any person (other than Company employees and other persons to whom it is
appropriate to disclose such Confidential Information in order to carry out the
Executive’s duties or to pursue the best interests of the Company or to whom the
Company has authorized the Executive to disclose such information and then only
to the extent that such Company employees and other persons authorized by the
Company have a need for such knowledge); and (iii) not use any Confidential
Information for the benefit of any person or entity other than the Company.

     (d) If the Executive becomes legally compelled to disclose any Confidential
Information, he will provide the Company with prompt written notice of such
requirement prior to disclosure so that the Company may seek appropriate relief.
If such relief is not obtained, then the Executive will furnish only that
portion of the Confidential Information that the Executive is legally required
to furnish and will use commercially reasonable efforts to assist the Company in
obtaining assurances that such Confidential Information will be accorded
confidential treatment.

     7. Surrender of Materials Upon Termination. Upon termination of the
Executive’s employment for any reason, the Executive shall immediately return to
the Company all originals and/or copies, in whatever form, of any and all
Confidential Information and any

EMPLOYMENT AND NON-COMPETITION AGREEMENT - Page 8

 



--------------------------------------------------------------------------------



 



other property of the Company and its Affiliates, which are in the Executive’s
possession, custody or control, whether or not provided by the Company.

     8. Successors.

     (a) This Agreement is personal to the Executive and shall not be assignable
by the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

     (c) The Company may assign this Agreement only to an assignee that agrees
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. The
failure of any assignee of the Company to expressly assume to perform this
Agreement in writing, which is not remedied within ten (10) business days after
receipt of written notice from the Executive in accordance with Section 11(b),
notifying Company or Company’s assignee of such failure, shall, at the election
of Executive, be deemed to be a termination of this Agreement without cause.

     9. Non-Competition and Non-Solicitation.

     (a) The Executive acknowledges that: (i) the services to be performed by
him under this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character; (ii) the Business is international in scope and the
Company’s and its Affiliates’ products are marketed throughout the United States
and the world; (iii) the Company competes with other businesses both nationally
within the United States and internationally; and (iv) the provisions of this
Section 9 are reasonable and necessary to protect the Business. For purposes of
this Agreement, the term “Business” shall mean the Company’s and its Affiliates’
production and sale of home decorative and garden decorative products of the
types offered for sale by the Company and its Affiliates as of the date of this
Agreement and during the Employment Period.

     (b) In consideration of the acknowledgments by the Executive, and in
consideration of the compensation and benefits to be paid or provided to the
Executive by the Company, the Executive agrees that he will not, directly or
indirectly:

     (i) during the Employment Period, except in the course of his employment
hereunder, and during the Post-Employment Period, engage in, invest in, own,
manage, operate, finance, control, or participate in the ownership, management,
operation, financing or control of, be employed by, or render services to,
(1) any business whose products or services compete with the Business, anywhere
within the United States or within foreign countries in which the Company or its
Affiliates conduct the Business, or (2) any business that utilizes a direct
sales or multi-level sales format to sell consumer products anywhere within the
United States;

EMPLOYMENT AND NON-COMPETITION AGREEMENT - Page 9

 



--------------------------------------------------------------------------------



 



     (ii) whether for the Executive’s own account or for the account of any
other person, at any time during the Employment Period and the Post-Employment
Period, solicit business from (either directly or indirectly) or sell products
to any customer of the Company or its Affiliates, including without limitation,
customers with whom the Executive had personal contact prior to Executive’s
employment with the Company;

     (iii) whether for the Executive’s own account or the account of any other
person, at any time during the Employment Period and the Post-Employment Period,
solicit, employ, or otherwise engage as an employee, independent contractor, or
otherwise, any person who is or was at the time of such solicitation, employment
or engagement an employee, consultant or independent contractor of the Company
or its Affiliates or in any manner induce or attempt to induce any employee of
the Company or its Affiliates to terminate his employment with the Company or
its Affiliates; or

     (iv) at any time during or after the Employment Period, and during the
Post-Employment Period, disparage the Company or its Affiliates or any of their
shareholders, partners, members, other holders of equity in the Company,
directors, officers, employees, or agents or any Affiliate of the foregoing.

     (c) If any covenant in this Section 9 is held to be unreasonable,
arbitrary, or against public policy, such covenant will be considered to be
divisible with respect to scope, time, and geographic area, and such lesser
scope, time, or geographic area, or all of them, as a court of competent
jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding, and enforceable against the
Executive.

     (d) The period of time applicable to any covenant in this Section 9 will be
extended by the duration of any conduct which the Executive knew or should
reasonably have known violated such covenant.

     (e) The Executive will, while the covenant under this Section 9 is in
effect, give written notice to the Company, within ten (10) days after accepting
any other employment or consulting arrangement, of the identity of the
Executive’s new employer or contractor and all of the material duties and
services to be provided by the Executive in such employment or retention, which
shall not require disclosure by the Executive of any terms of compensation. The
Company may notify such new employer that the Executive is bound by this
Agreement and, at the Company’s election, furnish such new employer with a copy
of this Agreement or relevant portion thereof.

     (f) The term “Post-Employment Period” means the one (1) year period
beginning on the date of termination of the Executive’s employment with the
Company.

     (g) The Executive acknowledges that the geographic boundaries, scope of
prohibited activities, and time duration of the preceding paragraphs are
reasonable in nature and are no broader than are necessary to maintain the
confidentiality and the goodwill of the Company’s and the Affiliates’
proprietary information, plans and services and to protect the other legitimate
business interests of the Company and the Affiliates.

EMPLOYMENT AND NON-COMPETITION AGREEMENT - Page 10



--------------------------------------------------------------------------------



 



     10. Effect of Agreement on Other Benefits. The existence of this Agreement
shall not prohibit or restrict the Executive’s entitlement to full participation
in the employee benefit and other plans or programs in which management-level
employees of the Company are eligible to participate.

     11. Miscellaneous.

     (a) Jurisdiction and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas without reference to
principles of conflict of laws. Any legal action to enforce or interpret any
provision of this Agreement shall be brought exclusively in Dallas County,
Texas. By execution and delivery of this Agreement, the Executive accepts and
consents to for himself, the jurisdiction of the Courts of the State of Texas,
County of Dallas.

     (b) Notice. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery, by overnight courier (providing
proof of delivery) or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

     
          If to the Executive:
  Keith S. Krzeminski
 
  5800 Harmony Ranch Road
 
  Aubrey, Texas 76227
 
   
          If to the Company:
  Home Interiors & Gifts, Inc.
 
  1649 Frankford Road West
 
  Carrollton, Texas 75007
 
  Attn: President

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

     (c) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar-in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

     (d) Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

EMPLOYMENT AND NON-COMPETITION AGREEMENT - Page 11

 



--------------------------------------------------------------------------------



 



     (e) Obligations Contingent on Performance. The obligations of the Company
hereunder, including its obligation to pay the compensation provided for herein,
are contingent upon the Executive’s performance of the Executive’s obligations
hereunder.

     (f) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

     (g) Injunctive Relief and Additional Remedy. The Executive acknowledges
that money damages would be both incalculable and an insufficient remedy for a
breach of Section 6 or 9 by the Executive and that any such breach would cause
the Company irreparable harm. Accordingly, the Company, in addition to any other
remedies at law or in equity it may have, shall be entitled, without the
requirement of posting of bond or other security, to equitable relief, including
injunctive relief and specific performance, in connection with a breach of
Section 6 or 9 by the Executive. If the Executive breaches in any material
respect any of the material provisions of Section 6 or 9, following termination
of Executive’s employment, the Company will have the right to cease making any
payments otherwise due to the Executive under this Agreement.

     (h) Entire Agreement; Amendments. The provisions of this Agreement
constitute the complete understanding and agreement between the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, between or among the parties hereto. This
Agreement may not be amended orally, but only by an agreement in writing signed
by the parties hereto or their respective successors and legal representatives.

     (i) Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same Agreement.

     (j) Covenants of Sections 6 and 9 are Essential and Independent Covenants.
The covenants by the Executive in Sections 6 and 9 are essential elements of
this Agreement, and without the Executive’s agreement to comply with such
covenants, the Company would not have entered into this Agreement or employed or
continued the employment of the Executive. The Company and the Executive have
independently consulted their respective counsel and have been advised in all
respects concerning the reasonableness and propriety of such covenants, with
specific regard to the nature of the business conducted by the Company.

     (k) Section Headings; Construction. The captions or headings of Sections in
this Agreement are provided for convenience only and are not part of the
provisions hereof and shall have no force or effect. Whenever the terms
“hereof”, “hereby”, “herein”, or words of similar import are used in this
Agreement they shall be construed as referring to this Agreement in its entirety
rather than to a particular section or provision, unless the context
specifically indicates to the contrary. Any reference to a particular “Section”
or “paragraph” shall be construed as referring to the indicated section or
paragraph of this Agreement unless the context indicates to the contrary. The
use of the term “including” herein shall be construed as meaning “including,
without limitation.”

EMPLOYMENT AND NON-COMPETITION AGREEMENT - Page 12

 



--------------------------------------------------------------------------------



 



(Signature Page Follows)

EMPLOYMENT AND NON-COMPETITION AGREEMENT - Page 13

 



--------------------------------------------------------------------------------



 



     EXECUTED to be effective as of June 20, 2005.

              EXECUTIVE:
 
 
            /s/ Keith S. Krzeminski           Keith S. Krzeminski, Individually
 
 
            COMPANY:
 
            HOME INTERIORS & GIFTS, INC.,     a Texas corporation
 
 
       
 
  By:   /s/ Michael D. Lohner
 
       
 
      Michael D. Lohner
President and CEO

EMPLOYMENT AND NON-COMPETITION AGREEMENT - Page 14

 